     Case 2:18-cv-02408-JWL-JPO Document 369 Filed 07/29/20 Page 1 of 2




              United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------


Kenneth P. Kellogg, Rachel Kellogg,
and Kellogg Farms, Inc., Roland B. Bromley
and Bromley Ranch, LLC, John F. Heitkamp,
Dean Holtorf, Garth J. Kruger, Charles
Blake Stringer and Stringer Farms, Inc.,
individually, and on behalf of all others
similarly situated,

                                    Plaintiffs,

v.                                                 Case No: 18-cv-2408-JWL

Watt Guerra, LLP, Daniel M. Homolka, P.A.,
Yira Law Office, LTD, Hovland and Rasmus,
PLLC, Dewald Deaver, P.C., LLO, Mauro,
Archer & Associates, LLC, Johnson Law Group,
Wagner Reese, LLP, VanDerGinst Law, P.C.,
Patton, Hoversten & Berg, P.A., Cross Law Firm,
LLC, Law Office of Michael Miller, Pagel Weikum,
PLLP, Wojtalewicz Law Firm, Ltd., Lowe Eklund
Wakefield Co., LPA, Mikal C. Watts, Francisco
Guerra, and John Does, 1-250,

                                    Defendants.

                       JUDGMENT IN A CIVIL CASE
☐     Jury Verdict. This action came before the Court for a jury trial. The issues have been
      tried and the jury has rendered its verdict.

☒     Decision by the Court. This action came before the Court. The issues have been
      considered and a decision has been rendered.



      The claims of the Plaintiffs Kenneth P. Kellogg, Rachel Kellogg, and Kellogg Farms,
      Inc., Roland B. Bromley and Bromley Ranch, LLC, John F. Heitkamp, Dean Holtorf,
      Garth J. Kruger, Charles Blake Stringer and Stringer Farms, Inc., individually, and on
      behalf of all others similarly situated, are dismissed with prejudice pursuant to the
  Case 2:18-cv-02408-JWL-JPO Document 369 Filed 07/29/20 Page 2 of 2
   following orders: Memorandum and Order filed March 1, 2019 (doc. 168);
   Memorandum and Order filed on May 21, 2019 (doc. 196) ; Memorandum and Order
   filed on August 13, 2019 (doc. 213); Memorandum and Order filed on December 18,
   2019 (doc. 245); Memorandum and Order filed on April 6, 2020 (doc. 324); and
   Memorandum and Order filed on July 28, 2020 (doc. 368).


07/28/2020                                  TIMOTHY M. O’BRIEN
  Date                                      CLERK OF THE DISTRICT COURT

                                            by: s/ Sharon Scheurer
                                                   Deputy Clerk
